Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  
*Applicant's submission filed on July 7, 2021 has been entered. The IDS(s) filed on July 7, 2021 are acknowledged have been considered and do not cite any reference which would require a new rejection or objection. 

Claims 1-13 and 15-23 are allowed as in the previous Notice of Allowance/Examiner’s amendment mailed on March 12, 2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art made of record is as follows:
Prusis (Eur. J. Med. Chem. 36 (2001) 137–146, cited previously) teaches cyclic melanocortin peptides comprising the sequence His-dPhe-Arg-Trp-gly (see Figure 1, referred to as “peptide 1”) and Asn-Dphe-Arg Trp Gly (see figure 1 referred to as “peptide 2”).  Cyclization of the peptide is via the Glycine and the Histidine for Peptide 1.  
The difference between Prusis and the instant claims is that Prusis is silent to cyclization via addition of an N-terminal Proline and a C-terminal DPro.  
Ericson (J. Med. Chem. 2015, 58, 4638−4647, published April 2015, cited in Applicant’s IDS) discloses cyclization of melanocortin peptides with melanocortin receptor antagonist, agonist or both activities (see Table 2).  In particular, Ericson discloses cyclization via Pro and D-Pro residues instead of 
The closest prior art found in the IDS filed July 7, 2021 is Fleming (J Med Chem. 61(17) 7729-7740 (2018)). However, Fleming is not considered prior art due to the publication date being after the filing date of the instant application.


Conclusion
Claims 1-13 and 15-23 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654